SEPARATION AGREEMENT AND GENERAL RELEASE

        This Separation Agreement and General Release (the “Agreement”) confirms
the following understandings and agreements between DENDRITE INTERNATIONAL, INC.
(“Employer”), and TERESA F. WINSLOW (“Employee”) concerning Employee’s
employment and termination thereof.


         1.     Employment Status:

        (a)     Unless Employee is sooner terminated for Cause as defined in the
Amendment dated as of May 26, 1999 (the “Amendment”) to Employee’s Employment
Agreement dated as of October 1, 1991 (the “Employment Agreement”)), she will
continue to serve as President, Dendrite Americas of Employer through December
31, 2001 and receive her base salary and benefits through such date. Employee
agrees to perform her duties in a competent and professional manner through such
date, including but not limited to devoting her best efforts, skill and ability
to promote the Company’s interests and assisting in an orderly transition of her
former responsibilities for Employer.

        (b)     Commencing on January 1, 2002 and continuing through the
Termination Date, as defined below, Employee shall remain available to render
services as the Company may reasonably request. Unless Employee’s employment is
terminated for “Cause” or she breaches the terms of this agreement, Employee’s
last date of employment with Employer will be the earlier of (i) December 31,
2002 or (ii) the date Employee’s secures full-time employment (the “Termination
Date”). Employee agrees that from the date hereof through the Termination Date,
she will take all such actions as may be necessary to transition the management
of client accounts (including but not limited to, Pfizer, Lilly, J&J, BMS and
Pharmacia), in an orderly manner to such other employees of the Company as may
be designated by the President with the view of maintaining the Company’s
relationship with such clients after the Employee’s termination of employment.

        2.  Payments and Benefits:

        (a)     After December 31, 2001, in the event (i) Employee is not
terminated for Cause (as defined above), (ii) she complies with her obligations
hereunder and (iii) she re-executes the Agreement after January 1, 2002 as
provided in paragraph 15(e) below, she will be paid her base salary of $300,000
in accordance with normal payroll practices through the Termination Date.

        (b)     In the event (i) the Termination Date occurs prior to December
31, 2002, (ii) Employee is not terminated for Cause prior to December 31, 2002,
(iii) she complies with her obligations hereunder, and (iv) after the
Termination Date she re-executes this Agreement as provided in paragraph 15(e)
below, Employee will be paid the remaining unpaid portion of her base salary of
$300,000 through December 31, 2002. Such payments will be made to Employee in
accordance with normal payroll practices and will commence in the payroll period
following the eighth day after Employee’s re-execution of this Agreement as
provided in paragraph 15(e).

        (c)     Employee will be eligible to receive a discretionary bonus in
respect of the third and fourth fiscal quarters of 2001, payable in the next
payroll period occurring at least two weeks after Dendrite publicly discloses
its financial results in such fiscal quarter; provided, however, that the
payment of the Bonus is subject to: (a) Dendrite’s achievement of quarterly
financial goals as set forth in the Board approved annual business plan as
subsequently modified, (b) such other personal and divisional objectives as set
by Employer, including those referenced in the letters addressed to senior
management of the Company dated August 29, 2001 and October 23, 2001, (c)
Employee remaining in the employ of Dendrite as of the end of any such quarter
and (d) Dendrite’s annual bonus “hold back” policy as such policy generally
applies to Dendrite senior executives.

        (d)     Provided (i) Employee re-executes this Agreement on or after the
Termination Date as set forth in paragraph 15 (e), (ii) complies with her
obligations under this Agreement, and (iii) competently and professionally
transitions, to the best of her abilities, her responsibilities on her accounts
including but not limited to, the objectives identified on Schedule A, Dendrite
will pay Winslow an additional $150,000. Such amount will be payable in the
payroll period following the later of the date she re-executes the Agreement as
set forth in paragraph 15 (e) or January 1, 2003.

        (e)     Employee’s health coverage under the Employer’s group health
plan will terminate on the Termination Date. Thereafter, Employee will be
provided an opportunity to continue health coverage for herself and qualifying
dependents under the Employer’s group health plan in accordance with the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).

        (f)     Through the Termination Date, Employee will be eligible to (i)
continue vesting in options to Purchase stock of Employer which were previously
granted to her, subject to the terms of the Company's Stock Option Plans, (ii)
continue to be eligible to participate in the deferred compensation plan,
subject to the terms and conditions of the deferred compensation plan, (iii)
continue to be eligible to participate in the Employer’s 401(k) Plan and Stock
Purchase Plan, subject to the terms and conditions of such plans.

        (g)     Employer will provide Employee with reimbursement for all
reasonable travel, entertainment and other reasonable and necessary
out-of-pocket expenses incurred by Employee in connection with the performance
of her duties hereunder as may be requested by Employer from time-to-time.
Reimbursement will be made upon the submission by the Employee of appropriate
documentation and verification of the expenses in accordance with Employer’s
policy.

        (h)     Employee shall be entitled to reimbursement up to $10,000 for
financial planning reimbursement for calendar year 2002, in accordance with
Employer policy.

        (i)     Employee shall be entitled to reimbursement up to a maximum of
$47,000 for tuition and associated travel and other out-of-pocket expenses for
executive management program(s) approved by Employer (such approval not to be
unreasonably withheld) during the calendar year 2002, provided she supplies the
Employer with appropriate documentation. For the purposes of this provision, the
Harvard Executive Management Program is approved by Employer.

        (j)     Employee shall be entitled to reimbursement up to a maximum of
$10,000 for participation in outplacement services of her choice, provided she
supplies the Employer with appropriate documentation.

        (k)     Except as otherwise set forth in this Agreement, from and after
December 31, 2001, Employee shall not be entitled to receive any further
compensation or monies from Employer or to receive any benefits or participate
in any benefit plan or program of Employer.

        (l)     The payments and benefits set forth in this paragraph 2 are all
subject to Employee complying with the terms of this Agreement.

        3.   Full Release:  In consideration of the compensation and benefits
provided in paragraph 2 herein, Employee, for herself, her heirs, executors,
administrator, successors, and assigns (hereinafter referred to as the
“Releasors”) hereby fully releases and discharges Employer, and its
subsidiaries, parents, affiliates, successors or assigns together with their
respective officers, directors, employees, agents, insurers, underwriters (all
such persons, firms, corporations and entities being deemed beneficiaries hereof
and are referred to herein as the “Releasees”), from any and all actions, causes
of action, claims, obligations, costs, losses, liabilities, damages, attorneys’
fees, and demands of whatsoever character, whether or not known, suspected or
claimed, which the Releasors have, or hereafter may have, against the Releasees
by reason of any matter, fact or cause whatsoever from the beginning of time to
the Effective Date of this Agreement, including, without limitation, all claims
arising out of or in any way related to Employee’s employment or the termination
of her employment. Nothing in this paragraph 3 shall affect any of Employee’s
rights to indemnification under the Indemnification Agreement dated October 28,
1998.

        This Agreement of Employee shall be binding on the executors, heirs,
administrators, successors and assigns of Employee and shall inure to the
benefit of the respective executors, heirs, administrators, successors and
assigns of the Releasees.

        4.   Confidentiality:  Employee agrees that the terms of this Agreement
have been and shall be held strictly confidential by her and her attorneys and
accountants, and that she shall not, and shall instruct her attorneys and
accountants not to disclose any such information, orally or in writing, to
anyone else, including without limitation, any past, present or future employee
or agent of the Employer. Employee recognizes that, in the event she or her
attorneys disclose any information contrary to the confidentiality provisions of
this Agreement, any such disclosure would be a material breach of the Agreement
for which the Employer shall be entitled to cease making any payments or
providing any benefits under paragraph 2, in addition to its other remedies in
law, equity, and under this Agreement.

        5. Return of Property:  Upon termination of Employee’s employment or at
any time upon the request of Employer, Employee agrees to return to Employer all
property which Employee received, prepared or helped to prepare in connection
with her employment including, but not limited to, all confidential information
and all disks, notes, notebooks, blueprints, customer lists or other papers or
material in any tangible media or computer readable form belonging to Employer
or any of its customers, clients or suppliers, Employee agrees she will not
retain any copies, duplicates or excerpts of any of the foregoing materials. If
Employee fails to comply with her obligations under this paragraph 5, Employer
will have no obligation to provide payments or benefits pursuant to paragraph 2.

        6.  Non-Disparagement:   Employee agrees that she will not at any time
make any statements or communicate any information (whether oral or written)
that disparages or reflects negatively on the Employer or any of the Releasees.

        7.   No Effect on Duties, Obligations or Restrictions Contained in
Employment Agreement:  This Agreement does not amend, modify, waive or affect in
any way Employee’s duties, obligations or restrictions under Sections 6, 7, 8,
9, 10(A) (a) through (e), 11, 12, 13, 14, 15, 16, 17 and 18 of the Employment
Agreement. In further consideration of this Agreement, such Sections are hereby
incorporated by reference and Employee agrees to abide by such provisions.
Notwithstanding anything herein or the Employment Agreement or the Amendment to
the contrary, and irrespective of when the Termination Date occurs, Employee and
Employer agree that (i) the three (3) year period during which there are certain
restrictions on Employee’s future employment pursuant to Section 10 (A) (a)
through (e) of the Employment Agreement shall expire on December 31, 2004 and
(ii) the payments and benefits set forth in this Agreement are being provided to
Employee in lieu of any obligations to provide compensation to Employee pursuant
to Sections 10(B), 10(C) or 10(D) of the Employment Agreement.

        8.   Releasees’ Express Denial of Liability:  The payment by the
Releasees of the amount specified herein above shall not be deemed an admission
that any liability of the Releasees exists, and in making such payment Releasees
do not admit, and expressly deny, any liability.

        9.   Waiver of Rights Under Other Statutes:  Employee understands that
this Agreement includes the waiver of claims and rights Employee may have under
other applicable statutes, including without limitation, Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1991; the Employee Retirement Income
Security Act; the Equal Pay Act; the Rehabilitation Act of 1973; the Americans
with Disabilities Act; the Age Discrimination in Employment Act; the Family and
Medical Leave Act; the New Jersey Family Leave Act; the New Jersey Law Against
Discrimination; the Fair Labor Standards Act; the New Jersey Wage and Hour Act;
and/or the New Jersey Conscientious Employee Protection Act, and any and all
amendments to any of same.

        10.   Waiver of Rights Under the Age Discrimination Act:  Employee
understands that this Agreement, and the release contained herein, waives claims
and rights Employee might have under the Age Discrimination in Employment Act
(“ADEA”). The monies and other benefits offered to Employee in this Agreement
are in addition to any sums or benefits that Employee would be entitled without
signing this Agreement. For a period of seven (7) days following execution of
this Agreement, Employee may revoke the terms of this Agreement by a written
document received by Employer on or before the end of the seven (7) day period
(the “Effective Date”). The Agreement will not be effective until said
revocation period has expired. Employee acknowledges that she been given up to
twenty-one (21) days to decide whether to sign this Agreement. Employee has been
advised to consult with an attorney prior to executing this Agreement.

        11.   No Suit:  Employee represents that she has not filed or permitted
to be filed against the Employer or any of the other Releasees, individually or
collectively, any lawsuits, and she covenants and agrees that she will not do so
at any time hereafter with respect to the subject matter of this Agreement and
claims released pursuant to this Agreement, except as may be necessary to
enforce this Agreement or to challenge the validity of the release of her rights
under the ADEA. Except as otherwise provided in the preceding sentence, Employee
will not voluntarily participate in any judicial proceeding against any of the
Releasees that in any way involve the allegations and facts that she could have
raised against any of the Releasees in any forum as of the date hereof. Employee
agrees that she will not encourage or cooperate with any other current or former
employee of Employer or any potential plaintiff to commence any legal action or
make any claim against the Employer or against the Releasees in respect of such
persons employment with the Employer or otherwise.

        12.   Remedies:  In the event Employee breaches any of the provisions of
this Agreement (and in addition to any other legal or equitable remedy it may
have), the Employer shall be entitled to cease making any payments or providing
any benefits to Employee under paragraph 2 of this Agreement, and recover the
reasonable costs and attorneys’ fees incurred in seeking relief for any such
alleged breach. The remedies set forth in this paragraph 12 shall not apply to
any challenge to the validity of the waiver and release of Employee’s rights
under the ADEA. In the event Employee challenges the validity of the waiver and
release of her rights under the ADEA, then Employer’s right to attorney’s fees
and costs shall be governed by the provisions of the ADEA, so that Employer may
recover such fees and costs if the lawsuit is brought by Employee in bad faith.
Nothing herein shall affect in any way any of Employee’s obligations under this
Agreement, including, but not limited to, her release of claims under paragraphs
3, 9 and 10. Employee further agrees that nothing in this Agreement shall
preclude Employer from recovering attorneys’ fees, costs or any other remedies
specifically authorized under applicable law.

        13.   Cooperation:   Employee agrees to cooperate with Employer and its
counsel in connection with any investigation, administrative proceeding or
litigation relating to any matter in which she was involved or of which she has
knowledge as a result of her employment with Employer. Employer agrees to
reimburse Employee for the reasonable and necessary out-of-pocket expenses
incurred by her in connection with her obligations under this paragraph 13.

        14.   Entire Agreement:  Except as otherwise set forth herein, this
Agreement sets forth the entire agreement between the parties relating to the
subject matter hereof and supersedes the Employment Agreement and Amendment.
This Agreement may not be changed orally but changed only in a writing signed by
both parties.

        15.   Miscellaneous:

        (a)      This Agreement shall be governed in all respects by laws of the
State of New Jersey.

        (b)     In the event that any one or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired thereby. Moreover, if any one or more of the provisions
contained in this Agreement is held to be excessively broad as to duration,
scope, activity or subject, such provisions will be construed by limiting and
reducing them so as to be enforceable to the maximum extent compatible with the
applicable law.

        (c)     The paragraph headings used in this Agreement are included
solely for convenience and shall not affect or be used in connection with the
interpretation of this Agreement.

        (d)     Employee represents that in executing this Agreement, she has
not relied upon any representation or statement, whether oral or written, not
set forth herein.

        (e)     In order to be entitled to the payments and benefits set forth
in paragraph 2 above, Employee must re-execute this Agreement on the earlier of
the date she obtains alternate full-time employment or December 31, 2002. If
this General Release is not re-executed or subsequently revoked as provided
herein, Employer will not be obligated to make the payments and benefits set
forth in paragraph 2. This in no way affects Employee's prior release of claims
under this Agreement. Within seven (7) days of re-executing this Agreement,
Employee will have the right to revoke such re-execution of this Agreement. In
the event Employee revokes her re-execution of this Agreement, Employer will
have no obligation to provide the payments and benefits set forth in paragraph
2. By Employee's re-execution of this Agreement, the releases set forth in
paragraphs 3, 9 and 10 shall be deemed to cover any claims which she has, may
have had, or thereafter may have existing or occurring at any time on or before
the date which she re-executes this Agreement.

        IN WITNESS THEREOF, Employer and Employee have executed this Separation
Agreement and General Release on this 2nd day of January, 2001.



DENDRITE INTERNATIONAL, INC.


By:  PAUL ZAFFARONI
——————————————

Date:  1/2/02





    TERESA F. WINSLOW
——————————————

Date:  1/2/02

Re-Executed:


——————————————

Date:————————————


--------------------------------------------------------------------------------


SCHEDULE A


KEY OBJECTIVES FOR TRANSITION



• Finalize and obtain signature for the Pfizer U.S. services contract


• Available as needed from time-to-time for executive calls, provision of
historical account information, etc.
